DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020 has been considered by the examiner.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8
Claim 1 recites the limitation “a predetermined portion that is a portion at a surface of the element body and that has a high temperature during use”. The claim and the specification give no guidance as to the temperature that is necessary to be considered a “high temperature”. When a term of degree, such as "high" is used in the claim, the specification should provide some standard for measuring that degree (MPEP § 2173.05(b)(I)). Since the specification does not provide a standard for measuring what degree of temperature would be considered “high temperature” the claim is indefinite. Claims 2-8 are also rejected under 35 USC 112 (b) by virtue of their dependency on claim 1 as they fail to resolve or clarify the limitations discussed above. 


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hino et al. (US 2016/0282298 A1) in view of Ito et al. (US 2011/0094883 A1). Evidentiary support provided by Waldron (P. Waldron, Surface Roughness Comparison, downloaded from https://edmprecision.com/surface-roughness-comparison/ on 02/02/2022).
Regarding claims 1-2 and 8, Hino discloses a gas sensor element for detecting a concentration of a predetermined component in a gas, of instant claim 1, and a gas sensor comprising a gas sensor element, of instant claim 8 (a gas sensor including a gas sensor element for measuring a specific gas such as NOx in a measurement object gas [title; abstract; Para. 0004]), the gas sensor element comprising:
an element body including a solid electrolyte layer having oxygen-ion conductivity (element body 102 includes a solid electrolyte layer 6 having oxygen ion conductivity [Paras. 0061-0062; Fig. 2]);
a predetermined portion that is a portion at a surface of the element body (the entire surface portion of the solid electrolyte layer 6 and the outer electrode 23 that is exposed to the upper space 91 meets the limitations of the “predetermined portion” [Paras. 0070-0073, 0101; Figs. 2-7 Note: the limitation “has a high temperature during use” is an intended use limitation that does not further limit the structure of the claimed device. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114.]);
a porous protective layer that is provided so as to cover at least the predetermined portion (porous protective layer 84/84a covers the exposed surface of the solid electrolyte layer 6 and the outer electrode 23 [Paras. 0061, 0099-0102; Figs. 1-7]);
a first spatial layer that is provided between the porous protective layer and the predetermined portion (upper space 91 is provided between the protective layer 84/84a and the exposed surface of the solid electrolyte layer 6 and/or outer electrode 23 [Para. 0101-0103; Figs. 2-7]). 
Although all of the surfaces of the porous protective layer have an inherent surface roughness, Hino is silent on the surface roughness of the porous protective layer 84. Hino therefore fails to expressly teach “wherein a maximum-height roughness Rz of a region of an inner surface of the porous protective layer, the region facing the claim 1, or “wherein a maximum-height roughness Rz of a region of an inner surface of the porous protective layer, the region facing the predetermined portion, is 40 μm or less”, of instant claim 2. 
Ito discloses a gas sensor element for a gas sensor [abstract] wherein the sensor element comprising a solid electrolyte body is surrounded by a protective layer 3 [Para. 0057; Fig. 1]. Ito teaches that the protective layer 3 has a surface roughness Ra that is lower than or equal to 3.0 μm such that when water droplets approach the protective layer 3 at high temperatures, it is possible to reliably cause the Leidenfrost effect such that the protective layer 3 is water-repellent [Para. 0077]. Ito teaches that cracking may occur when water droplets adhere to the surfaces of a gas sensor element and therefore it is possible to prevent water-induced cracking by forming the protective layer 3 with a sufficiently low surface roughness [Paras. 0017, 0074, 0076-0077]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the surface roughness of the porous protective layer disclosed by Hino such that the entire surface of the porous protective layer, including the inner surface of the protective layer 84a exposed to the upper space 91, has a surface roughness Ra of less than 3.0 μm because Ito teaches that such roughness can prevent water-induced cracking by causing the Leidenfrost effect such that water does not adhere to the surface of the porous protective layer [Para. 0077]. One skilled in the art would understand that a direct conversion between Ra and Rz is difficult, but a common conversion factor is Rz = 4 x Ra and thus Ito teaches an approximate Rz value of “12 μm or less”. To further support the Examiner’s position regarding the conversion between Ra/Rz, see Waldron supporting information for a 
Regarding claim 4, Hino further discloses wherein the solid electrolyte layer is a zirconia layer (the solid electrolyte layers are each made of a solid electrolyte with oxygen ion conductivity such as zirconia [Para. 0062]), and wherein the porous protective layer is a porous alumina layer (the protective layer 84 is made of a porous material such as an alumina porous material [Para. 0106]). 
Regarding claim 5, Hino further discloses wherein the predetermined portion is an outer electrode that is one of a group of electrodes that are used to detect the predetermined component by using the oxygen-ion conductivity of the solid electrolyte (the “predetermined portion” includes the outer pump electrode 23 that is one of a group of electrodes including electrodes 22, 51 and 44 that are used along with the solid electrolyte layers 6/5 to determine the specific gas such as NOx [Para. 0061-0085 discuss the measurement of NOx using the various electrodes; Figs. 1-7]). 
Regarding claim 6, Hino further discloses:
wherein the element body has an elongated rectangular-parallelepiped shape ([Para. 0010]);
wherein the group of electrodes are provided in a distal end portion of the element body, the distal end portion including an end surface of the element body in the longitudinal direction (the group of electrodes 23/22/51/44 are disposed on the left most “distal” end of the sensor element [see Figs. 1-2]; the 
wherein the porous protective layer is provided so as to cover a surface of the distal end portion (the porous protective layer 84/84a covers “a surface” of the distal end portion as outlined in annotated Hino Fig. 2 blow);
wherein a spatial layer including the first spatial layer is present between the porous protective layer and the surface of the distal end portion (spatial layer 91 is present between the porous protective layer 84/84a and the surface of the distal end portion as outlined in annotated Hino Fig. 2 below). 
Regarding claim 7, Hino further discloses wherein the predetermined portion is a portion that is a projection of a gas flowing portion onto the surface of the element body, the gas flowing portion being a space through which the gas is taken into the element body from an outside space (the “portion that is a projection of a gas flowing portion onto the surface body” is the location on the surface of solid electrolyte 6 that is a projection of the region between the diffusion control portion 11 and the diffusion control portion 30 wherein the region between 11/13 is a gas flowing portion from which gas is taken into the element body from an outside space through inlet 10 [Para. 0063; Fig. 2]). 



    PNG
    media_image1.png
    424
    735
    media_image1.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hino in view of Ito, as applied to claim 1 above, and further in view of Horisaka et al. (US 2011/0186431 A1). Evidentiary support provided for claim 1 by Waldron (P. Waldron, Surface Roughness Comparison, downloaded from https://edmprecision.com/surface-roughness-comparison/ on 02/02/2022).
Regarding claim 3, Modified Hino discloses the limitations of claim 1 as discussed previously. 
Hino is silent on the thickness variation of the porous protective layer and thus fails to expressly teach “wherein a thickness variation of the first spatial layer is 20% or less”. 
However, Horisaka teaches a gas sensor element for a gas sensor [abstract] wherein the thickness of the porous protective layer is maintained with a thickness 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the porous protective layer and the upper space 91 such that each of these have a thickness variation of less than 20% because Horisaka teaches that having a small thickness variation enables the system to stabilize quicker because the oxygen that is pumped out of the outer pump electrode is able to be purged more evenly wherein a wide thickness variation in either or both of the porous protective layer and upper space would cause an uneven purging of the oxygen that had been pumped out of the outer pump electrode [Para. 0017]. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kojima et al. (US 5849165 A) and Ito et al. (US 2017/0343505 A1) disclose a porous protective layer with a surface roughness within the claimed range. Otsuka et al. (US 2014/0291150 A1) and Onkawa et al. (US 2012/0211362 A1) disclose a buffer layer that is present between the porous protective layer and the outer surface of the sensor body. Cramer et al. (US 2008/0035480 A1) disclose a sensor . 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176. The examiner can normally be reached 8:30am-5:30pm ET Mon-Thurs, 8:30am-12:30pm Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795